COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00223-CR
                              NO. 02-14-00224-CR
                              NO. 02-14-00225-CR


DESIREE SATTERWHITE                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
             TRIAL COURT NOS. 1278943D, 1278944D, 1280742D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Desiree Satterwhite appeals her three first-degree convictions of

aggravated robbery with a deadly weapon.          Satterwhite pleaded not guilty to

each indicted charge, but a jury found her guilty of each and assessed

punishment at forty years’ incarceration for each; the sentences run concurrently.


      1
       See Tex. R. App. P. 47.4.
      Satterwhite’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. Counsel’s brief and

motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. See 386 U.S. 738, 87 S. Ct. 1396 (1967). In compliance with

Kelly v. State, counsel notified Satterwhite of his motion to withdraw, provided

her a copy of the brief, informed her of her right to file a pro se response,

provided her a form motion for pro se access to the appellate record that lacked

only her signature and the date, provided instructions to file the pro se form

within ten days and gave her this court’s address, and informed her of her pro se

right to seek discretionary review should this court hold the appeal to be

frivolous. See 436 S.W.3d 313, 319 (Tex. Crim. App. 2014). This court afforded

Satterwhite the opportunity to file a brief on her own behalf, but she did not do so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that arguably might support an appeal. See Bledsoe v. State, 178


                                         2
S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.


                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 28, 2015




                                         3